UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1489


In re: ERIC M. RICHARDSON, a/k/a Father,

                    Petitioner.



   On Petition for Writ of Mandamus. (1:09-cr-00288-JKB-28; 1:14-cv-02542-JKB)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Eric Richardson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Richardson petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order

from this court directing the district court to act. However, we find the present record

does not reveal undue delay in the district court. Richardson also seeks an order granting

relief on his claim that he does not qualify as a career offender and directing the district

court to recuse itself. We conclude that Richardson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought and no other adequate

remedy is available. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988). Because Richardson can pursue his career offender claim through his § 2241

petition and subsequent 28 U.S.C. § 2255 (2012) motion, the relief he seeks is not

available by way of mandamus. Nor has Richardson established a clear right to the

district court’s recusal.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED



                                             2